Order entered March 14, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00802-CV

                     HOSSEIN S. NAMDARKHAN, ET AL., Appellants

                                                V.

                 GLAST, PHILLIPS & MURRAY, P.C., ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-00853

                                            ORDER
       Before the Court is appellees’ March 13, 2019 unopposed second motion for an extension

of time to file their brief. We GRANT the motion and extend the time to April 24, 2019. We

caution appellees that further extension requests will be disfavored.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE